STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

MAGNOLIA WOODS CIVIC NO. 2022 CW 0221
ASSOCIATION, INC., STEPHEN

A. AND MARGARET CROCKETT

HARRISON, THOMAS AND AVA

LOSAVIO, KEITH AND EMILY

MAUNG-DOUGLASS

 

VERSUS

THE CITY OF BATON JUNE 21, 2022
ROUGE/PARISH OF EAST BATON

ROUGE

In Re: Magnolia Woods Civic Association, Inc., Steven and

Margaret Harrison, Thomas and Ava Losavio, and Keith
and Emily Maung-Douglass, applying for supervisory
writs, 19th Judicial District Court, Parish of East
Baton Rouge, No. 671,654.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The district court’s January 24, 2022
judgment granting the exception of no cause of action filed by
Defendants, Gene Luther, Lisa Luther, and Mount Hope Plantation

House, LLC, is hereby reversed. The well-pleaded facts of a
plaintiff's petition must be accepted as true by a court
deciding an exception of no cause of action. Indus. Companies,

Inc. v. Durbin, 2002-0665 (La. 1/28/03), 837 So.2d 1207, 1215-
16. For the purposes of this exception, this court accepts all
of Plaintiffs’ well-pleaded factual allegations, “unaffected by
the defendants’ contentions in pleadings, memoranda, and oral
argument.” Id. Following our de novo review of Plaintiffs’
petition in the instant case, we cannot say “beyond doubt that
the plaintiff can prove no set of facts in support of any claim
which would entitle him to relief.” Fink v. Bryant, 2001-0987,
(La. 11/28/01), 801 So.2d 346, 349. We find that plaintiffs have
stated a cause of action against Defendants. Accordingly, the
Defendants’, Gene Luther, Lisa Luther, and Mount Hope Plantation
House, LLC, exception of no cause of action is denied. In
addition, to the extent that the district court’s January 24,
2022 judgment dismissed Defendant, The City of Baton
Rouge/Parish of East Baton Rouge, which was not a party to the
exception of no cause of action, the judgment is reversed.

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

A.Snl

DEPUTY CLERK OF COURT
FOR THE COURT